DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18) in the reply filed on 04/30/2021 is acknowledged. Non-elected Group II (claim 19-20) is withdrawn from consideration.  
On the Remark filed on 04/30/2021, the applicants argued: “…“…It is respectfully submitted that the subject matter of each of the designated inventions is sufficientiy related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it states that "if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions…”
The examiner’s response: the arguments are not persuasive because there would be a search burden. The combination claims 19-20 would require searching at least class 99/382 or A47J37/0682, but the sub-combination claims 1-18 would require searching at least class 99/442 or A47J37/0676. Additionally, combination claims 19-20 do not require to search structure limitations as claimed in sub-combination claims 2-18 , 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 and 06/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  
In claim 1: the limitation: “a remaining portion” as cited in line 8; and  
In claim 2: the limitation: “a heating part” as cited in line 1; 
The limitations above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: the limitation "foreign substances” as cited in line 9, is indefinite because it is unclear what foreign substances is.
In claim 17: the limitations "the inclined part" and “the partition part”, as cited in lines 1-2, are indefinite because lack of antecedent basis. Also, it is unclear claim 17 is depended on claim 15 or claim 16? For the purpose of examination, it is assumed that claim 17 is depended on claim 16.



	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103 as obvious over Ortner (US 2015/0335200 A1).
Regarding claim 1, Ortner discloses 
A griddle device (griddle 10, fig.2) comprising: 
a housing (base 11, fig.2) having an opened top surface (base 11 has an opening, fig.2); 
a burner (gas burner, Par.0019 cited: “…the griddle 10 is positioned over the heat source, such as a gas burner, of a cooktop…”) in the housing (base 11); 
a frame (frame 15, fig.2) disposed along an opened circumference of an upper end of the housing (base 11) and having a frame opening (frame 15 has an opening, fig.2); 
a heating plate (griddle plate 13, fig.2) coupled to the frame (frame 15) to cover a portion of the frame opening and providing a cooking surface heated by the burner (gas burner); and 
a pocket part (drip tray 16, fig.2) configured to cover a remaining portion of the frame opening at one end of the heating plate (griddle plate 13) and recessed to provide a space in which foreign substances are accommodated, wherein the pocket part (drip tray 16) is mounted to be connected between the frame (frame 15) and the heating plate (griddle plate 13).
Alternatively, Ortner does not disclose a burner in the housing. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to relocate a burner of Ortner, in the housing, 

    PNG
    media_image1.png
    473
    441
    media_image1.png
    Greyscale

Regarding claim 2, Ortner discloses 
a heating part (internal walls or sidewalls 21, fig.2) providing the cooking surface [internal walls or sidewalls 21 contacts to a griddle plate 13, providing a cooking surface]; and 
an edge part (top surface of griddle plate 13, fig.2) disposed along a circumference of the heating part (internal walls or sidewalls 21) and extending upward from the heating part (internal walls or sidewalls 21) to contact an inner surface of the frame opening, wherein the heating part (internal walls or sidewalls 21) has a thickness greater than that of the edge part (top surface of griddle plate 13).

Regarding claim 3, Ortner discloses substantially all the features as set forth in claim 2 above, but does not disclose the heating part and the edge part are separately molded and bonded to each other through welding.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a heating part and an edge part of Ortner are separately molded and bonded to each other through welding, as it well known in the art product by process of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 4, Ortner discloses 
the edge part (top surface of griddle plate 13, fig.2) is disposed along a remaining circumferential surface except for one end contacting the pocket part (drip tray 16, fig.2).

Regarding claim 5, Ortner discloses 
a coupling member (frame front end 17, fig.5) coupled to the edge part (top surface of griddle plate 13, fig.2) by passing through the frame (frame 15, fig.2) is disposed on an outer surface of the frame (frame 15).

Regarding claim 15, Ortner discloses substantially all the features as set forth in claim 1 above, such as a barrier partitioning (frame front end 17, fig.5) the inside of the housing (base 11, fig.2) into front and rear spaces is provided in the housing (base 11, fig.2), but does not disclose the burner is accommodated in the partitioned front space, and the pocket part is accommodated in the partitioned rear space.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a burner of Ortner, is accommodated in the partitioned front space, and the pocket part is accommodated in the partitioned rear space, as it is well known in the art of rearrangement part, in order to produce the heat source to a heating plate effectively.

Allowable Subject Matter
Claims 6-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 6, the prior art fails to teach the frame opening comprises: a plate mounting part on which the heating plate is mounted; and a pocket mounting part on which the pocket part is mounted at one end of the plate mounting part, wherein the pocket mounting part has a width greater than that of the plate mounting part, and both ends of the pocket mounting part are further recessed than the plate mounting part.
In claim 16, the prior art fails to teach the barrier comprises: a partition part vertically extending from a bottom surface of the housing; an inclined part inclinedly extending from an upper end of the partition part; and a contact part bent from a lower end of the inclined part to support a bottom surface of the heating plate, wherein, when the heating plate is mounted, the inclined part is elastically deformed to allow the contact part to press and support the heating plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/01/2021